Name: 95/510/ECSC: Decision of the representatives of the governments of the Member States, meeting within the Council, of 4 December 1995 suspending Decision 93/235/ECSC with regard to the Federal Republic of Yugoslavia (Serbia and Montenegro)
 Type: Decision
 Subject Matter: Europe;  international affairs;  international trade;  European construction
 Date Published: 1995-12-09

 Avis juridique important|41995D051095/510/ECSC: Decision of the representatives of the governments of the Member States, meeting within the Council, of 4 December 1995 suspending Decision 93/235/ECSC with regard to the Federal Republic of Yugoslavia (Serbia and Montenegro) Official Journal L 297 , 09/12/1995 P. 0003 - 0003DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, MEETING WITHIN THE COUNCIL, of 4 December 1995suspending Decision 93/235/ECSC with regard to the Federal Republic of Yugoslavia (Serbia and Montenegro)(95/510/ECSC)THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY, MEETING WITHIN THE COUNCIL, Having regard to the Common Position of 4 December 1995 defined by the Council on the basis of Article J.2 of the Treaty on European Union, with regard to the suspension of the restrictions on trade with the Federal Republic of Yugoslavia (Serbia and Montenegro) and with the Bosnian Serbs, decided on by the United Nations Security Council in its Resolution 1022 (1995), Whereas the United Nations Security Council, in view of the agreement reached between the parties concerned with regard to Bosnia and Herzegovina, has decided, in its Resolution 1022 (1995) to suspend the restrictions concerning economic and financial relations with the Federal Republic of Yugoslavia (Serbia and Montenegro); Whereas such suspension does not at present apply to the Bosnian Serbs pursuant to Resolution 1022 (1995); Whereas, in the circumstances, the existing legislation must be adapted and in particular Decision 93/235/ECSC of the Representatives of the Governments of the Member States, meeting within the Council of 26 April 1993 concerning trade between the European Coal and Steel Community and the Federal Republic of Yugoslavia (Serbia and Montenegro) (1), In agreement with the Commission, HAVE DECIDED AS FOLLOWS: Article 1 1. Decision 93/235/ECSC is hereby suspended with regard to the Federal Republic of Yugoslavia (Serbia and Montenegro). 2. Decision 93/235/ECSC shall continue to apply with regard to the areas of the Republic of Bosnia and Herzegovina under the control of the Bosnian Serb forces. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 22 November 1995. Done at Brussels, 4 December 1995. The PresidentJ. SOLANA(1) OJ No L 102, 28. 4. 1993, p. 17.